In an action seeking to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Dutchess County (Benson, J.), entered February 28, 1986, which, upon the defendant’s motion, made at the close of the plaintiffs’ case, dismissed the complaint for failure to make out a prima facie case.
Ordered that the judgment is affirmed, with costs.
We agree with the trial court that the plaintiffs failed to make out a prima facie case. The evidence was insufficient to show that the defendant’s dog exhibited vicious propensities of which the defendant was or should have been aware (see, Appel v Charles Heinsohn, Inc., 91 AD2d 1029, affd 59 NY2d 741), and, accordingly, the complaint was properly dismissed. Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.